Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Response After Final Action dated February 7, 2022 is acknowledged.

After Final Consideration
Applicant’s response includes an amendment to the independent claim (claim 1) to delimit select genera to particular species.  The proposed amendment does not place the case in better form for appeal, nor in condition for allowance, because the amendment introduces new issues and because the amendment does not obviate the rejections of record.
	Upon examination, claim 1 would be rejected under 35 USC 112(b) as lacking antecedent basis for the term “the triethanolamine salt of octanoic acid”, at least claim 5 would upon cursory review be rejected under 35 USC(a) because the DTPA component is disclosed an alternative species to GLDA and the amount of 5 to 25 wt% recited in claim 1 should encompass both species, and the amendment to claim 5 would likely necessitate further search and consideration of the prior art because it does not appear that DTPA alone was ever previously claimed.  
	Therefore, the response will not be entered for purposes of Appeal.  See MPEP 714.13.
 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
prima facie obviousness.   For this reason, Applicant’s allegation that the compositions of Scheunemann which comprise the same ingredients as claimed and as exemplified are not emulsions remains unpersuasive.  That is, the only “emulsion” possessed by Applicant is that wherein the ingredients of claim 1 are dispersed in water.  This dispersion is possessed by Scheunemann.  Applicant’s characterization of this reasoning as “circular” remains unpersuasive.  
With regard to the rejections over Kleen under 35 USC 103, Applicant’s Remarks at pages 8-10 remain unpersuasive for reasons of record.  Applicant’s speculation regarding emulsifiers is unpersuasive because Kleen indisputably teaches surfactants inclusive of the surfactants claimed and Kleen further teaches emulsifiers which stabilize emulsions with water as set forth in the rejections.  Applicant is reminded that the art need not teach more than is claimed.  The Examiner maintains that Kleen in view of the teachings of the prior art renders obvious that which is claimed.  Applicant’s speculation regarding emulsions remains irrelevant.  

	With regard to the double patenting rejections, Applicant’s continued refusal to address these rejections continues to be non-responsive.  See MPEP 804. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633